Citation Nr: 1034731	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a 
bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1942 to November 1945.  Receipt of the Combat 
Infantryman Badge and the Purple Heart is indicated by the 
evidence of record. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

Procedural history

In an April 1993 rating decision, the RO denied the Veteran's 
service-connection claim for bilateral hearing loss.  The Veteran 
did not appeal.

Subsequently, in March 2008, the Veteran filed a request to 
reopen his previously-denied service-connection claim.  The RO 
reopened and denied the Veteran's hearing loss claim in the 
above-referenced August 2008 rating decision.  In this decision, 
the RO also denied the Veteran's service-connection claim for 
tinnitus.  The Veteran disagreed with both of the RO's decisions, 
and perfected an appeal as to each issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 1993, the RO denied the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's April 1993 rating decision is not cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability.

3.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss disability and his 
military service.

4.  The competent evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002);            38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the April 1993 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for a bilateral hearing loss 
disability.  Therefore, the claim is reopened.  38 U.S.C.A.           
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral sensorineural hearing loss disability was not 
incurred in, or aggravated by active military service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

4.  Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by a letter mailed in March 2008.  To the extent that the 
Veteran may not have been provided with complete notice until 
after the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claims in July 2009 and June 2010.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claims would have been different had 
complete VCAA notice been provided at an earlier time.  

Concerning the new and material evidence claim, the Board adds 
that the Veteran was adequately advised of the bases for the 
previous denial of his hearing loss claim to determine what 
evidence would be new and material to reopen the claim as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  See the 
above-referenced March 2008 VCAA letter to the Veteran.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records and his post-service VA and private 
treatment records have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence, to 
include any other medical records, that could be obtained to 
substantiate the Veteran's service-connection claim.  The Board 
is also unaware of any such outstanding evidence. 

With respect to the VA examination conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
hearing loss and tinnitus claims.  The Veteran was provided with 
a VA audiological examination in April 2008.  The examination 
report reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted an 
appropriate audiological examination, and rendered appropriate 
diagnoses consistent with the other evidence of record.  The 
examination report included audiological testing of the Veteran, 
to include puretone threshold readings as well as speech 
recognition scores.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations or opinions 
with respect to the issues on appeal have been met.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative, 
and declined the opportunity for a personal hearing. 

Accordingly, the Board will address the claims on appeal.


Claim to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2009). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's hearing loss 
disability claim was previously denied in an April 1993 decision 
by the RO.  The Veteran did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R.         
§§ 3.104, 20.1103 (2009).
In essence, the RO denied the Veteran's claim because the 
evidence of record at the time failed to demonstrate that the 
Veteran had a diagnosed hearing loss disability that was related 
to his military service.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally submitted 
[i.e. after April 1993] evidence bears directly and substantially 
upon these matter.

The Board finds that a private medical opinion from Dr. C.J.K. 
submitted after the April 1993 rating decision, constitutes new 
and material evidence as to the issue on appeal.  In September 
2009, Dr. C.J.K. opined that the Veteran had sensorineural  
hearing loss that "is at least as likely as not caused by or a 
result [of] his noise exposure during his military experience."  
See Dr. C.J.K.'s September 2009 Addendum to his September 2008 
Audiological Report.  As noted above, for the sole purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of medical opinions, although not 
their weight, is presumed for the narrow purpose of determining 
whether sufficient evidence has been submitted to reopen the 
previously disallowed claim for service connection.  See Justus, 
3 Vet. App. at 513.

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's hearing loss claim, and presents a 
reasonable possibility of substantiating it.  See 38 C.F.R. § 
3.156 (2009).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss disability. 


Bilateral hearing loss and tinnitus claims on the merits

The Veteran seeks service connection for tinnitus and a bilateral 
hearing loss disability.  Because these issues involve precisely 
the same procedural history, the application of the same law and 
regulations, and allegedly result from the same injury, for the 
sake of economy the Board will address them together.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an opportunity 
to address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In the present case, the RO has in fact considered the Veteran's 
bilateral hearing loss claim on a de novo basis.  See the July 
2009 statement of the case (SOC), and June 2010 supplemental 
statement of the case (SSOC). The Veteran's presentation has not 
been limited to the matter of submission of new and material 
evidence.  Thus, there is no prejudice in the Board's 
consideration of this claim on the merits.  In any event, the 
Veteran has been amply apprised of what is required to establish 
his claim of entitlement to service connection, and the Veteran 
has set forth his contentions as to why he believes that service 
connection should be granted for hearing loss on numerous 
occasions.  Further, all relevant records have been associated 
with the claims folder, and the Veteran was afforded an adequate 
VA audiological examination in April 2008.  Return of this case 
to the RO for additional consideration is not required.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorders on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.           See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current hearing loss 
disability and tinnitus resulted from in-service noise exposure 
during combat operations in World War II.  See the Veteran's 
April 2008 Statement in Support of Claim.

As noted above, in order to establish service connection for the 
claimed disorders, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

There is medical evidence that the Veteran currently has 
bilateral hearing loss disability as defined by VA, which was 
diagnosed during the April 2008 VA audiometric evaluation.  See 
the April 2008 VA examiner's report, page 4.  Additionally, the 
April 2008 VA examiner indicated that the Veteran currently 
experiences tinnitus.  Hickson element (1) has therefore been 
satisfied as to both issues.

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service records do 
not include any complaints of, treatment for, or diagnoses of 
tinnitus or hearing loss disability.  Indeed, the Veteran's 
November 1945 separation examination report indicates that the 
Veteran had no ear, nose, and throat abnormalities.  

The Board also notes that the Veteran's whispered voice testing 
score upon separation was 15/15.  In a July 2010 Statement, the 
Veteran's representative noted that "it is generally accepted 
that whispered voice testing will not accurately identify a high 
frequency hearing loss."  See the Veteran's representative's 
July 21, 2010 Statement, page 2.  It is true that the 1945 
separation examination, conducted over 60 years ago, does not 
meet current standards.  However, the Board rejects the notion, 
implicit in the representative's presentation, that the opposite 
conclusion must be reached, that is, that hearing loss was 
somehow present on separation.  The representative has pointed to 
no legal or factual basis for such conclusion.

Thus, in-service disease is not demonstrated.  The Board adds 
that the Veteran's post-service treatment reports also do not 
include a diagnosis of sensorineural hearing loss disability 
within the one year presumptive period outlined in 38 C.F.R.             
§ 3.309(a).  Although the Veteran asserts that he had a hearing 
test a "few years after getting out of the service and was told 
he had hearing loss" [see the April 2008 VA examiner's report, 
page 3], the U.S. Court of Appeals for Veterans Claims has held 
that a lay person's statement about what a physician told him or 
her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown,      8 Vet. App. 69 (1995).

With respect to in-service injury, the Veteran asserts that he 
experienced acoustic trauma from exposure to combat noise during 
World War II.  The Board finds no reason to doubt the Veteran's 
statements, as the evidence of record indicates that the Veteran 
is a combat veteran, in receipt of the Purple Heart and the 
Combat Infantryman Badge.  See the Veteran's DD-214.  His combat 
service would likely have exposed him to acoustic trauma.  
Accordingly, the combat presumptions outlined above are 
applicable in this case, and in-service injury to the ears from 
combat related acoustic trauma is clearly demonstrated.  See 38 
U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Accordingly, Hickson element (2), in service-injury, is also 
satisfied as to both issues on appeal.  

Moving finally to crucial Hickson element (3), nexus or 
relationship, the Board will separately address the Veteran's 
tinnitus and his bilateral hearing loss disability. 

Concerning the Veteran's tinnitus, the Veteran has specifically 
and consistently asserted that he has experienced tinnitus ever 
since an ammunition dump exploded near him during his active 
service in 1945.  See the Veteran's April 11, 2008 Statement in 
Support of Claim.  Indeed, he specifically reported as such to 
the April 2008 VA examiner.  See the April 2008 VA examiner's 
report, page 1.  Despite this assertion, the VA examiner opined 
that it was "more likely than not" that the Veteran's tinnitus 
was related to "some unknown etiology."  Id., at page 3.  

Following this examination, the Veteran obtained a contrasting 
medical opinion from Dr. C.J.K., who pertinently determined upon 
examination of the Veteran that his tinnitus "is at least as 
likely as not caused by or a result [of] his noise exposure 
during his military experience."  See Dr. C.J.K.'s September 
2009 Addendum to his September 2008 Audiological Report.

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  See Dorland's Illustrated Medical Dictionary, 1914 
(30th ed. 2003).  Because tinnitus is "subjective," its 
existence is generally determined by whether or not the veteran 
claims to experience it.   For VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

Although the April 2008 VA examiner did not relate the Veteran's 
tinnitus to his in-service acoustic trauma, based on the 
Veteran's competent assertions, the opinion of Dr. C.J.K., and 
the inherently subjective nature of tinnitus symptomatology, the 
Board finds that at the very least, there exists an approximate 
balance of evidence for and against the Veteran's tinnitus claim.  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable doubt in 
favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).  Accordingly, with resolution of doubt in 
the Veteran's favor, the Board concludes that a grant of service 
connection for tinnitus is warranted.  

Concerning the Veteran's sensorineural hearing loss disability 
[which, unlike tinnitus, can be measured through objective 
audiometric test results], an April 2008 VA examiner opined after 
reviewing the Veteran's claims folder and testing the Veteran's 
hearing that it was "more likely than not" that the Veteran's 
hearing loss disability is related to "presbycusis, carpentry 
work, or possibly his recreational firearm use," rather than in-
service noise exposure.  See April 2008 VA examiner's report, 
page 3.  The examiner specifically noted that the Veteran had an 
"extensive noise history," and that the Veteran's hearing loss 
is more likely due to "one, or all, of those causes and not due 
to military noise exposure"  Id.

Subsequently, in September 2009, the Veteran submitted a 
contrasting medical opinion from Dr. C.J.K., who indicated in an 
addendum report that the Veteran's "hearing loss . . . is at 
least as likely as not caused by or a result [of] his noise 
exposure during his military experience."  

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 
1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals 
for the Federal Circuit, citing its decision in Madden, 
recognized that the Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  After reviewing the record, and for reasons stated 
immediately below, the Board finds the opinion of the April 2008 
VA examiner to be of greater probative value than Dr. C.J.K.'s 
opinion to the contrary.

Crucially, the April 2008 VA examiner's report included a 
detailed description of the Veteran's various in-service and 
post-service noise exposures.  As discussed above, the VA 
examiner relied on the Veteran's reports of extensive post-
service noise exposure as a carpenter, as well as progressive 
hearing loss occurring with age [presbycusis, see Dorland's 
Illustrated Medical Dictionary, 31st ed., 2007] in rendering his 
negative nexus opinion.

In contrast, although Dr. C.J.K. highlighted the fact that the 
Veteran was a "carpenter by trade for over 40 years and did not 
use hearing protection while working" in a September 2008 
examination report, he did not elaborate on the potential impact 
such exposure might have had, if any, on the development of the 
Veteran's current disabilities.  Rather, in September 2009, Dr. 
C.J.K. merely proffered a positive nexus opinion without any 
explanation or supporting rationale in support of his findings.  
As such, the Board affords Dr. C.J.K.'s medical opinion relating 
the Veteran's current sensorineural hearing loss disability to 
in-service noise exposure occurring over six decades ago little 
probabitve weight.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]

In contrast, the Board finds that the April 2008 VA examiner's 
evaluation is the most probative piece of evidence, as it is the 
most comprehensive report of record.  The VA examiner 
specifically considered the Veteran's entire history, including 
the Veteran's relevant in-service and post-service occupational 
and recreational noise exposure, as well as the Veteran's age, 
and the span of time between the Veteran's separation from 
service and his subsequent complaints of hearing loss years 
later.  

To the extent the Veteran asserts that he has experienced a 
hearing loss disability continually since his active duty 
service, the Board acknowledges that the Veteran is competent to 
attest to his own observable symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, competency is very 
different than credibility.  In Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006), the Court held that the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  However, 
Buchanan also states that, as the finder of fact, the Board is 
permitted to determine whether lay evidence is credible "in and 
of itself, i.e., because of possible bias, conflicting 
statements, etc."  The Board may also "weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record."   

While competent to reopen difficulty hearing, the Veteran is not 
competent to report that he had a hearing loss disability since 
service.  Furthermore, in light of the evidence of record as a 
whole, the Board finds that the Veteran's subjective assertions 
of a continuity of symptomatology related to hearing loss, though 
competent, are not credible.  

First and foremost, there is contemporaneous evidence of record 
that specifically contradicts the Veteran's assertion that he has 
had continuous problems with his hearing during and since his 
active duty service.  Pertinently, the Veteran's service 
treatment records specifically indicate that the Veteran had no 
ear abnormalities upon separation from service.  See the 
Veteran's November 1945 separation examination.  They also fail 
to reflect that the Veteran complained of any degree of hearing 
loss, however slight, to any medical professional during service 
or for years thereafter.  The Board places greater weight of 
probative value on the normal clinical findings denoted on the 
Veteran's 1945 separation examination than it does on the 
Veteran's recent statements to VA in connection with his claim 
for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value than 
history as reported by the veteran];        see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].  

Additionally, the Veteran's absence of hearing loss complaints 
[both in-service and for decades after his separation] also 
weighs against the Veteran's assertions of continuity.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised];         see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].

Finally, as was discussed above, the weight of the competent 
evidence of record is against a finding that the Veteran's 
current sensorineural hearing loss disability is related to his 
military service.  To reiterate, the April 2008 VA examiner 
pertinently opined to the contrary.  This opiion, of the reasons 
set forth above is of greatest probative value.  In contrast, Dr. 
C.J.K.'s opinion is unsubstantiated, and is therefore afforded 
less probative value.  Thus, the preponderence of the evidence is 
against a finding that there is supporting medical evidence of 
continuity.  

For the reasons identified above [i.e. the Veteran's 
contemporaneous treatment reports identifying no ear 
abnormalities and normal hearing, the absence of complaint or 
treatment for any hearing problems for decades following service, 
the April 2008 negative nexus opinion based on a review of the 
record and supported by clinical rationale, the lower probative 
value of the opinion proferred by Dr. C.J.K. and the Veteran's 
potential bias], the Board finds that the Veteran's lay testimony 
regarding etiology and onset lacks probative value when 
considered in relation to all of the evidence of record as a 
whole.  Continuity of symptomatology since service is therefore 
not demonstrated.

The Board has fully considered the Veteran's lay statements.  The 
question involved in this case, however, involves the etiology of 
a disability-namely, whether the Veteran's sensorineural hearing 
loss disability was caused or aggravated by the Veteran's active 
duty service.  Unlike as with tinnitus, which is wholly 
subjective in nature, this question requires opinions from 
persons with medical expertise, as the answer cannot be 
ascertained through lay observation alone.  Neither the Veteran 
nor his representative has been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to this question.  Accordingly, the lay opinions 
attributing the Veteran's hearing loss to his active duty service 
do not constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for 
hearing loss disability fails on this basis alone.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral hearing loss 
disability is reopened.  

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


